Case 5:19-cv-00075-RWS Document 31 Filed 10/07/19 Page 1 of 3 PageID #: 175



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION


JOE ANDREW SALAZAR,

   Plaintiff,

   v.                                                  Civil Action No. 5:19-cv-75

AT&T MOBILITY LLC,                                     DEMAND FOR JURY TRIAL
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

   Defendants.


    JOINT MOTION FOR ENTRY OF BRIEFING SCHEDULE REGARDING
DEFENDANTS’ JOINT MOTION TO DISMISS UNDER RULE 12(b)(6) AND MOTION
      FOR INTR-DISTRICT TRANSFER TO THE MARSHALL DIVISION


        For their Joint Motion for Entry of Briefing Schedule, the Parties respectfully state:

          On October 1, 2019, Defendants filed a ( 1 ) Joint Motion to Dismiss Under Rule

 12(b)(6) (D.E. 27); and (2) Motion for Intra-District Transfer to the Marshall Division (D.E.

 28) (“Defendants’ Motions”). Having conferred, the Parties move for entry of the following

 briefing schedule for Defendants’ Motions:

          October 30, 2019           Responses

          November 20, 2019          Replies

          December 4, 2019           Sur-Replies
Case 5:19-cv-00075-RWS Document 31 Filed 10/07/19 Page 2 of 3 PageID #: 176



Respectfully submitted,

/s/Geoff Culbertson                           /s/ Fred I. Williams
Kelly Tidwell                                 Fred I. Williams
TX Bar No. 20020580                           Texas Bar No. 00794855
kbt@texarkanalaw.com                          fwilliams@velaw.com
Geoffrey Culbertson                           VINSON & ELKINS LLP
TX Bar No. 24045732                           2801 Via Fortuna, Suite 100
gpc@texarkanalaw.com                          Austin, Texas 78701
PATTON, TIDWELL & CULBERTSON, LLP             Tel: 512.542.8400
2800 Texas Boulevard                          Fax: 512.542.8610
Texarkana, Texas 75503
                                              Todd E. Landis
Telephone: 903-792-7080
                                              Texas Bar No. 24030226
Telecopier: 903-792-8233
                                              tlandis@velaw.com
                                              VINSON & ELKINS LLP
Dariush Keyhani                               2001 Ross Avenue, Suite 3700
District of Columbia Bar No. 1031500          Dallas, TX 75201
Frances H. Stephenson                         Tel: 214.220.7700
New York registration No. 5206495             Fax: 214.220.7716
Keyhani LLC
1050 30th Street NW                           Parker Hancock
Washington, DC 20007                          Texas Bar No. 24108256
T. 202.748.8950                               phancock@velaw.com
F. 202.318.8958                               VINSON & ELKINS LLP
dkeyhani@keyhanillc.com                       1001 Fannin Street, Suite 2500
fstephenson@keyhanillc.com                    Houston, TX 77002-6760
                                              Tel: 713.758.2222
Attorneys for Plaintiff                       Fax: 713.758.2346

                                              Harry Lee Gillam, Jr.
                                              State Bar No. 07921800
                                              gil@gillamsmithlaw.com
                                              GILLAM & SMITH, LLP
                                              303 South Washington Avenue
                                              Marshall, Texas 75670
                                              Tel: 903.934.8450
                                              Fax: 903.934.9257

                                              Attorneys for Defendants




                                       2
Case 5:19-cv-00075-RWS Document 31 Filed 10/07/19 Page 3 of 3 PageID #: 177




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to
have consented to electronic service were served with a true and correct copy of the foregoing by
U.S. Mail, CMRRR on this 7th day of October, 2019.


                                                    /s/ Geoff Culbertson
                                                    Geoff Culbertson




                                               3
